672 S.E.2d 547 (2009)
STATE of North Carolina
v.
George W. BALDWIN.
No. 47P02-10.
Supreme Court of North Carolina.
January 28, 2009.
George W. Baldwin, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Robert F. Johnson, District Attorney, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 9th day of January 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Alamance County:
"Denied by order of the Court in conference, this the 28th day of January 2009."
Upon consideration of the application filed by Defendant on the 27th day of January 2009 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Alamance County:
"Denied by order of the Court in conference, this the 28th day of January 2009."